DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 February 2020 and 22 November 2021 are being considered by the examiner. 

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4 in Figure 1" and "6 in Figure 2" have both been used to designate a rod connected to the steering wheel reference number 5. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both a rod connected to the steering wheel and a feedback actuator.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication Number 2018/0362075 A1). 
Regarding claim 8, Lee teaches a steer-by-wire steering system for a motorized vehicle, comprising: a driver input shaft (Lee: Para. 29; steer-by-wire; a steering wheel mounted on a steering column and rotatable by a driver for inputting a steering command); and a feedback actuator configured to simulate a steering feel to a steering device (Lee: Para. 6; steering system further includes a haptic generator coupled to the steering column for applying an additional resistive torque thereto, to potentially modify the feel of the haptic feedback), said feedback actuator comprising: an electric motor comprising a motor shaft connected to the driver input shaft to be able to transmit a torque (Lee: Para. 3, 32; an electric motor that coupled to the steering column through various means, e.g., a belt and pulley mechanism;  input of a steering command, the controller actuates the electric motor coupled to the steering wheel to apply an opposite torque to the steering column and thereby provide a feeling of resistance to the driver).
Lee doesn’t explicitly teach at least one rolling bearing in which said motor shaft is rotatably disposed, the rolling elements of the at least one rolling bearing arranged in a magnetorheological fluid. 
However, Lee is deemed to disclose an equivalent teaching. Lee includes a driven member disposed with a cavity of the housing and fixed to the steering column. The driven members are circular in shape and made of a ferrous material (Lee: Para. 38). Lee includes a magnetorheological fluid in the housing between the drive member and driven member (Lee: Para. 40). The circular ferrous driven member is an example of a rolling bearing within a magnetorheological fluid filled cavity.
It would have been obvious to one of ordinary skill as of the effective filing date to have at least one rolling bearing in a magnetorheological fluid in order to increase or decrease the friction applied to the steering column from the rotational movement due to a current controlled magnetic field (Lee: Para. 42). 
In the following limitations, Lee teaches an electromagnet configured to pass a magnetic field through said magnetorheological fluid (Lee: Para. 41-42; an electronic controller included in the selective damping or coupling device adjusts the current of the coil of the selective damping or coupling device; electronic controller passes a current through the coil to generate a magnetic field across the MR fluid between the drive member and the driven member) and, when actuated, stiffens said fluid and restricts movement of said rolling elements (Lee: Para. 41-42; strength of the magnetic field increases or decreases the apparent viscosity of the MR fluid and thus increases or decreases the friction applied to the steering column from rotational movement by the lower column).
Regarding claim 9, Lee teaches the steer-by-wire steering system of claim 8, wherein the electromagnet includes a ring-shaped coil (Lee: Para. 9, 39; damping or coupling device also includes a coil disposed within the cavity of the housing; coil may be connected by suitable means such as wires to a current amplifier).
Regarding claim 10, Lee teaches the steer-by-wire steering system of claim 9, wherein the coil is arranged in at least one rolling bearing housing (Lee: Para. 9-10, 39; damping or coupling device also includes a coil disposed within the cavity of the housing; coil may be connected by suitable means such as wires to a current amplifier).
Regarding claim 11, Lee teaches the steer-by-wire steering system of claim 10, wherein the at least one rolling bearing housing is filled with the magnetorheological fluid (Lee: Para. 37, 40; selective damping or coupling device also includes a drive member disposed within the cavity of the housing and fixed to the lower column; drive member is generally circular in shape; selective damping or coupling device further includes a magneto-rheological (MR) fluid disposed in the cavity of the housing between the drive member and driven member).
Regarding claim 12, Lee teaches the steer-by-wire steering system of claim 8, wherein the motor shaft is rotatably disposed in an upper bearing and a lower bearing (Lee: Para. 33, 36, 37; selective damping or coupling device is interconnected between the steering column and the lower column), wherein the upper bearing holds a free end of the motor shaft and the lower bearing is positioned at an opposite side of a rotor of the electric motor (Lee: Para. 34, 36; each bearing may be of a sealed roller type to allow rotation of the steering column or lower column relative to the housing).
Regarding claim 13, Lee doesn’t explicitly teach wherein rolling elements of the lower bearing are arranged in the magnetorheological fluid.
However, Lee is deemed to disclose an equivalent teaching. Lee includes a driven member disposed with a cavity of the housing and fixed to the steering column. The driven members are circular in shape and made of a ferrous material (Lee: Para. 38). Lee includes a magnetorheological fluid in the housing between the drive member and driven member (Lee: Para. 40). The circular ferrous driven member is an example of a rolling bearing within a magnetorheological fluid filled cavity. The cavity of the damping device is fixed to the lower column (Lee: Para. 37).
It would have been obvious to one of ordinary skill as of the effective filing date to have at least one rolling bearing in a magnetorheological fluid in order to increase or decrease the friction applied to the steering column from the rotational movement due to a current controlled magnetic field (Lee: Para. 42). 
Regarding claim 14, Lee teaches the steer-by-wire steering system of claim 8, wherein the motor shaft includes a motor pulley as part of a transmission gear (Lee: Para. 32; vehicle includes an electric motor or haptic generator that is mechanically coupled to the steering column by a mechanism, such as a belt and pulley mechanism), wherein a belt is attached to the motor pulley (Lee: Para. 3, 32; steering feel may be provided in such systems through use of an electric motor that coupled to the steering column through various means, e.g., a belt and pulley mechanism), said belt configured to drive a pulley connected to the driver input shaft (Lee: Para. 32; vehicle includes an electric motor or haptic generator that is mechanically coupled to the steering column by a mechanism, such as a belt and pulley mechanism).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663